Citation Nr: 0934833	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  

3.  Entitlement to an initial compensable evaluation for 
retinopathy.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and June 2003 
rating decisions.  In December 2002, the RO, in part, denied 
service connection hypertension secondary to service-
connected diabetes mellitus and granted service connection 
for diabetes mellitus and diabetic retinopathy; rated 20 
percent and noncompensably disabling, respectively; effective 
from May 1, 2001, the date of liberalizing legislation.  
38 C.F.R. §§ 3.114, 3.400(p).  In June 2003, the RO denied 
entitlement to TDIU.  A videoconference hearing before a 
member of the Board was held in June 2004.  A videoconference 
hearing before the undersigned member of the Board was held 
in November 2007.  The Board remanded the appeal for 
additional development in December 2004, September 2007, and 
January 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's hypertension was not present in service or 
until many years after service, and there is no competent 
evidence that any current heart disease is causally or 
etiologically related to, or aggravated by service-connected 
diabetes mellitus.  

3.  Since service connection was granted, the Veteran's 
diabetes is manifested by insulin dependence and a restricted 
diet, but does not require regulation of activities; nor it 
is manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider; additional 
complications not already compensated by separate disability 
ratings have not been demonstrated.  

4.  The Veteran does not have corrected vision loss to 20/50 
due to diabetic retinopathy.  

5.  The Veteran's service-connected disabilities include 
diabetes mellitus, rated 20 percent disabling; peripheral 
neuropathy of the upper extremities, each rated 20 percent 
disabling; peripheral neuropathy of the lower extremities, 
each rated 10 percent disabling, and retinopathy and erectile 
dysfunction, each rated noncompensably disabling.  The 
combined rating is 60 percent.  

6.  The Veteran has an eighth grade education and has 
occupational experience as a truck driver; he last worked in 
July 2003.  

7.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have arterial hypertension due to 
disease or injury which was incurred in or aggravated by 
service, nor is any current hypertension proximately due to 
or aggravated by the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.119, Part 
4, including Diagnostic Code 7913 (2008).  

3.  The criteria for an initial compensable evaluation for 
retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.84a, 
Part 4, including Diagnostic Code 6009 (2008).  

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.3, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In this case, letters dated in May 2002, March 2003, and 
January 2005, were sent by VA to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although some of the letters were 
not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claims were 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in June 2009.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service, within the presumptive period subsequent to 
service, or was otherwise related, in some fashion, to a 
service-connected disability.  The Veteran was also notified 
of what evidence was necessary to establish service 
connection, including on a secondary basis and for an 
increased rating and TDIU, and why the current evidence was 
insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him, including records 
from the Social Security Administration have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA on at least three occasions during the 
pendency of this appeal and testified at videoconference 
hearings in June 2004, and November 2007.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the fee basis VA examinations obtained in this case were 
adequate and were predicated on a review of the claims folder 
and medical records contained therein; contain a description 
of the history of the disabilities at issue; document and 
consider the Veteran's complaints and symptoms; and fully 
address the relevant rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board has considered the holding of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder, or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2008).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While this appeal 
was pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection to reflect the 
holding in Allen.  See 71 Fed. Reg. 52,744 (September 7, 
2006).

Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310 (2008).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.  

Service connection may also be granted for cardiovascular-
renal disease if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Hypertension

The Veteran does not claim nor do the service treatment 
records show any complaints, treatment, abnormalities, or 
diagnosis of hypertension or any cardiovascular disease in 
service or until many years thereafter.  The Veteran's blood 
pressure was 120/86 on his enlistment examination in October 
1969, and was 120/70 at the time of his separation 
examination in June 1971.  

The evidentiary record as currently constituted does not 
include any contemporaneous medical records which document 
the date of onset of the Veteran's hypertension or diabetes 
mellitus.  At the videoconference hearing in November 2007, 
the Veteran testified that his hypertension and diabetes 
mellitus were diagnosed at the same time at a private 
hospital around 1999.  (T p.5).  He testified that the 
institution had since closed and that his treatment records 
were not available.  

In a letter, dated in March 2005, the Veteran indicated that 
all of his current treatment has been by VA.  A review of the 
claims file showed that the Veteran has been treated by VA 
for various maladies, including diabetes mellitus and 
hypertension since 2000.  

In June 2002, the Veteran was examined by VA, in part, to 
determine the etiology and date of onset of his hypertension.  
The examiner indicated that the claims file was reviewed and 
included a description of the Veteran's complaints and 
clinical findings.  At that time, the Veteran reported that 
he was first diagnosed with hypertension and diabetes 
mellitus in 1997.  He also reported that he was told by his 
eye doctor that he had early retinopathy.  On examination, 
the Veteran's blood pressure was 140/80 on three separate 
readings, and no cardiovascular abnormalities were noted.  
There was no clubbing, cyanosis, edema, or rash on the upper 
or lower extremities.  The diagnoses included hypertension, 
not due to diabetes.  

The clinical findings and diagnoses on VA examination in May 
2003, were essentially the same as on the June 2002 
examination.  The Veteran's blood pressure was 140/90, and 
there was no evidence any additional cardiovascular 
abnormalities.  The examiner opined that the Veteran's 
hypertension was not due to the service-connected diabetes.  

Following VA examination in February 2009, the examiner 
concluded that the Veteran's hypertension was not due to 
diabetes mellitus or worsened by it since they were diagnosed 
about the same time and there is no renal disease.

In this case, the Board finds the VA opinions most 
persuasive, as they were based on a thorough review of the 
claims file and included a discussion of all relevant facts.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover the 
Veteran has presented no competent medical evidence to 
dispute the opinions.  Thus, the most probative evidence of 
record consists of the June 2002, May 2003, and February 2009 
VA opinions.  

The issue in this case does not involve a simple diagnosis 
and the Veteran is not competent to provide more than simple 
medical observations.  The current diagnoses may not be 
diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of his hypertension.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

While the Veteran believes that his hypertension is related 
to his service-connected diabetes, he has not presented any 
competent evidence to support his assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service 
connection requires evidence of a current disability that is 
shown to be proximately due to, aggravated by, or the result 
of a service-connected condition.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Inasmuch as there is no evidence of hypertension or any other 
cardiovascular problems or abnormalities in service or until 
many years thereafter, and no competent medical evidence 
suggesting an etiological relationship between the Veteran's 
current hypertension and his service-connected diabetes 
mellitus, the Board finds no basis for a favorable 
disposition of the Veteran's appeal.  Accordingly, the appeal 
is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

The issues of higher evaluations for the Veteran's diabetes 
mellitus and retinopathy disability arise from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
See also Fenderson v. West, 12 Vet. App. 119 (1999), which 
held that at the time of an initial rating, separate [staged] 
ratings may be assigned for separate periods of time based on 
the facts found.  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2008).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2008).  In this 
regard, it should be noted that the Veteran has been assigned 
separate evaluations for peripheral neuropathy of the upper 
and lower extremities and retinopathy, as secondary to the 
service-connected diabetes mellitus.  He has also been 
awarded special monthly compensation based on erectile 
dysfunction secondary to diabetes mellitus.  As the 
additional disabilities are not in appellate status, 
consideration of any signs or symptoms associated with these 
disabilities will not be considered in evaluating the 
severity of diabetes, alone.  

The Board has reviewed all the evidence of record, including 
the numerous VA treatment records from 2000 to the present, 
and the June 2002, May 2003, and February 2009 VA examination 
reports and finds that the current evaluation of 20 percent 
under DC 7913 accurately reflects the extent of the Veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the Veteran's diabetes 
requires insulin, restricted diet, and regulation of 
activity.  While the Veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The VA examinations and outpatient notes from 2000 
to the present showed no history of hospitalizations for 
ketoacidosis or episodes of hypoglycemic reactions.  The 
Board has reviewed the numerous VA medical reports of record 
pertaining to the Veteran's treatment for diabetes, and those 
clinical records do not suggest that his activities have been 
restricted.  Although there were numerous references to the 
Veteran being noncompliant and that he needed to make an 
effort to control his diet and take his medications, there 
was no indication that his activities were restricted.  On 
the contrary, several medical reports showed that the Veteran 
was advised to exercise regularly and work on improving his 
diet to better control his diabetes.  (See e.g., September 
2004 and January 2009 VA outpatient notes).  

The current VA treatment records showed that the Veteran 
receives 40 units of insulin twice a day and is on a 
restricted diet.  (See 2009 VA examination report).  Although 
the Veteran testified at the hearing in November 2007, that 
his doctor told him not to climb ladders, he stated that she 
did encourage him to start running and to exercise.  The fact 
that the Veteran has other service and nonservice-connected 
disabilities which may limit his ability to engage in more 
strenuous exercise regimen, e.g., peripheral neuropathy and 
degenerative disc disease of the cervical and lumbosacral 
spine, does not equate to "regulation of activity" for 
purposes of meeting the criteria for the next higher rating 
of 40 percent under DC 7913.  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Retinopathy

Initially, the Board notes that although service connection 
was established for retinopathy secondary to diabetes 
mellitus in December 2002, the RO did so solely on the basis 
of the Veteran's self-described history that he was told by 
his doctor that he had early retinopathy.  (See June 2002 VA 
examination report).  However, the competent medical evidence 
of record shows that the Veteran does not have any signs or 
symptoms of retinopathy or any other eye disorder associated 
with diabetes mellitus.  

The evidence showed that the Veteran was evaluated by VA 
optometry services at least four times during the pendency of 
the appeal, including in March 2003 and 2006, June 2008, and 
February 2009.  While the Veteran's complaints included 
occasional right eye pain, redness and dry eye, bilaterally 
and blurred vision when his blood pressure was high or low, 
there was no objective evidence of any eye disorder 
associated with diabetes mellitus.  The reports showed that 
the Veteran had mild presbyopia; corrected to 20/20, 
bilaterally, and pseudo pterygium in the right eye secondary 
to a childhood injury (Veteran reported being hit in the eye 
by a "switch" while running through the woods as a child).  
However, there was no evidence of any ocular changes 
associated with diabetic retinopathy.  The diagnoses on the 
most recent VA examination in February 2009 was insulin 
dependent diabetes mellitus without diabetic retinopathy, 
bilaterally.  The examiner also opined that there was no 
ocular pain, vision loss or incapacity related to retinopathy 

The Veteran's diabetic retinopathy is currently rated under 
DC 6009 for unhealed injury of eye.  Eye disabilities rated 
under DC 6000 to DC 6009, in chronic form, are rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  

In this case, the Board finds that the Veteran's diabetic 
retinopathy does not more closely approximate the criteria 
for a 10 percent evaluation under any relevant diagnostic 
code.  The medical record reflects that the Veteran does not 
have diabetic retinopathy or any other eye pathology or 
symptomatology associated with retinopathy during the appeals 
period.  In order for a compensable rating to be assigned for 
vision loss, at least one eye must have corrected vision loss 
to the level of 20/50, and the record does not reflect that 
the Veteran had this level of vision loss during the appeals 
period.  See 38 C.F.R. § 4.75; 38 C.F.R. § 4.84a, Table V.  
Thus, a compensable evaluation for diabetic neuropathy is not 
warranted.  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Board has considered whether the Veteran 
was entitled to staged ratings for his diabetes mellitus or 
retinopathy.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim, has the Veteran's diabetes or retinopathy been 
more or less disabling than is reflected in the 20 percent 
and noncompensable evaluations assigned.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims for higher ratings. 

Finally, there is no credible evidence that the 
manifestations of the diabetes mellitus and/or retinopathy 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper levels of 
disability and the Veteran has not contended otherwise.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this case, all of the Veteran's service-connected 
disabilities are derived from his diabetes mellitus.  
Therefore, under the above cited regulations, all of his 
disabilities may be considered as a single entity resulting 
from a common etiology.  38 C.F.R. § 4.16(a).  Thus, the 
combined 60 percent rating, for purposes of consideration of 
TDIU, is viewed as a single disability rated 60 percent 
disabling and satisfies one element of the schedular criteria 
for a total disability rating based on individual 
unemployability.  However, the evidence must also show that 
the Veteran is, in fact, unable to secure or follow a 
substantially gainful occupation as a result of the single 
service-connected disability.  In this regard, the Board 
finds that the preponderance of the medical evidence and 
opinions of record shows that the service-connected 
disabilities do not result in individual unemployability.  

The evidence showed that the Veteran previously worked as a 
truck driver, and testified that his commercial driver's 
license could not be renewed due to his use of insulin for 
his diabetes.  He contends that he is no longer able to drive 
trucks secondary to his diabetes, which requires insulin use, 
and his related impairment.  The Veteran has an eighth grade 
education and reportedly last worked in 2003.  He has been 
awarded service connection for diabetes mellitus; rated 20 
percent disabling, peripheral neuropathy of the upper 
extremities; each rated 20 percent disabling, peripheral 
neuropathy of the lower extremities; each rated 10 percent 
disabling, and retinopathy and erectile dysfunction, rated 
noncompensably disabling.  His combined rating is 60 percent.  

The Veteran's complaints and the clinical findings on all of 
the VA examinations during the pendency of this appeal were 
not materially different and showed no significant impairment 
associated with his service-connected diabetes and residual 
disabilities.  The objective findings were manifested 
primarily by mild vibratory sensation loss in his feet and 
diminished ankle jerks.  On VA examination in June 2002, the 
Veteran reported some difficulty with intermittent numbness 
and tingling in his hands and feet, and some dizziness.  The 
examiner indicated that while the Veteran had very mild 
diabetic related neuropathy, it did not interfere with his 
activities of daily living or motor function.  Similarly, 
when examined by VA in May 2003, the examiner indicated that 
there was no restriction on the Veteran's activities due to 
his diabetes, and opined that sedentary type employment 
remained feasible.  

Likewise, the numerous VA outpatient notes from 2000 to 2009, 
showed no additional neurological manifestations or 
additional disability affecting his upper or lower 
extremities associated with his diabetes.  Although the 
Veteran is service-connected for retinopathy, multiple VA 
optometry examinations from 2003 to the present failed to 
demonstrate any objective evidence of visual disturbance or 
ocular impairment related to the service-connected diabetes.  
Furthermore, the Veteran has not submitted any medical 
evidence indicating that he cannot work secondary to his 
service-connected disabilities.  

The Board is cognizant that the Veteran was found to be 
totally disabled by the Social Security Administration in 
2006.  However, his unemployability was due to a back 
disability and a psychiatric disorder.  The evidence shows 
that the Veteran has additional nonservice-connected 
disabilities, including degenerative disc disease of the 
cervical and lumbosacral spine, degenerative joint disease of 
the left shoulder and hypertension which materially affect 
his employability.  However, there is no objective or 
competent evidence which shows that his service-connected 
disabilities, alone, renders him unemployable.  Although SSA 
determinations regarding disability may be relevant in VA 
disability determinations, they are not binding on the VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  In sum, the Veteran's service-
connected diabetes and residual disabilities are not shown to 
cause more than mild neurological impairment and have 
virtually no material affect on his physical activities or 
employment opportunities.  

Although the Board does not dispute that the Veteran 
experiences some impairment due to his service-connected 
disabilities, the degree of impairment is adequately 
reflected by the current combined schedular rating of 60 
percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veteran's service-connected disabilities have not been so 
severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that his service-connected disabilities would 
render him individually unable to follow any substantially 
gainful occupation.  




ORDER

Service connection for hypertension, including secondary to 
service-connected diabetes mellitus is denied.  

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  

An initial compensable evaluation for retinopathy is denied.  

Entitlement to TDIU is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


